Title: From John Adams to Benjamin Waterhouse, 25 July 1820
From: Adams, John
To: Waterhouse, Benjamin


94
Dear Waterhouse
Montizillo 25 July 1820

I will not envy you but congratulate you on the pleasure you have had in your excursion to Washington, but I covet the like pleasure So much that if I could do it without stirring up an uproar and a hurly burly through the Continent, old as I am I would get into my Gig and bend my course thitherward tomorrow morning.
I regret most grievously that you did not visit Cedar Grove at Fishkill Landing after you were at West Point. John Peter and Caroline De Wint, my Grand Children, aand would have boasted all their days of a visit from Dr Waterhouse and his Lady.
From your account of the Institution I wish that some of my Grand Sons were at it. I rejoice that Captain Williams is so much better off than he was in the Navy - as a Pillar of the Church, and as a host of Dr Waterhouse he has my Blessing.
It is true that persons in my family have been unwell but their sickness was not such as to render your intended visit unacceptable or inconvenient— I hope you will not delay it long. —
General Lincoln’s anecdote - sublime as it is, I had heard many years ago, & often repeated it.
I wish with the noble would turn upon their huts to the right about and wheel into the plains of common sense & honesty and march foreward intrepidly to honour, glory and immortality.
I am extremely mortified at the doubt of my Son’s visit to Montizillo this summer. If he cannot come to me, it seems to me as if I must go to him - but if I should lay my bones in Washington they will erect no monument to me. — Are you a sufficient adept in astrology to foretell when we shall have rain? for the information of your friend / and humble servant
John Adams